DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed July 25, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Claims 1, 3-7, 9-10 and 17-24 are currently pending and have been examined herein. 

Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in Japan on 6/19/2017 and 12/12/2017. It is noted, however, that the foreign priority date is the effective filing date of the claimed invention IF
-the foreign application supports the claimed invention under 112(2), AND
-the applicant has perfected the right of priority by providing
-a certified copy of the priority application, and
-a translation of the priority application (if not in English).
It is noted that Applicants have provided certified copies of both applications filed in Japan.  However they have only provided a translation of the application filed on 12/12/2017. The effective filing date of the Application is considered to be 12/12/2017 which is the filing date of JAPAN JP2017-237420. .


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-10 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the expression level of CHD7 mRNA/protein and the differentiation potential of a pluripotent stem cell.  This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite “predicting” the human pluripotent stem cell will be able to differentiate in response to a differentiation stimulus based on the expression level of CHD7 mRNA/protein (see clms 1 and 17).  The broadest reasonable interpretation of the “predicting” step is that it may be accomplished by a mental processes. For example, one may “predict” the differentiation potential of the pluripotent stem cell by thinking about the expression level of CHD7.  
The claims recite “evaluating” a test medium as a medium for  human pluripotent stem cells capable of maintaining human pluripotent stems cells that will be able to differentiate in response to a differentiation stimulus based on the expression level of CHD7 mRNA/protein (see clms 6 and 21).  The broadest reasonable interpretation of the “evaluating” step is that it may be accomplished by a mental processes. For example, one may “evaluate” the medium by thinking about the expression level of CHD7.  
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims require steps of “measuring” an expression level of CHD7 mRNA/protein in a human pluripotent stem cell and “differentiating/expanding” human pluripotent stem cells. The “measuring” step merely adds insignificant extra-solution activity (data gathering) to the judicial exception. The “differentiating/expanding” step is the equivalent of adding the words “apply it” to the judicial exception.   The “differentiating/expanding” step is a general instruction to do what the skilled artisan would do anyway. For these reasons the steps recited in addition to the judicial exceptions are not considered to integrate the judicial exceptions into a practical application. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims require steps of “measuring” an expression level of CHD7 mRNA/protein in a human pluripotent stem cell and “differentiating/expanding” human pluripotent stem cells. These steps do not amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Measuring an expression level of CHD7 mRNA/protein of a human pluripotent stem cell merely instructs a scientist to use any method of detecting mRNA or protein expression. The claim does not require the use of any particular non-conventional reagents (i.e., primers, probes, antibodies). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0061] Measurement of the expression level of CHD7 of hPSC can be performed using any RNA or protein measurement method known per se. For example, when measuring the expression of CHD7 at the RNA level, Northern hybridization, RT-PCR, digital PCR and the like can be performed using a nucleic acid (probe) that can hybridize with the CHD7 mRNA under stringent conditions, or an oligonucleotide set that can function as a primer that amplifies a part or all of the mRNA.

[0067] On the other hand, when the expression of CHD7 is measured at the protein level, it can be performed using various immunological methods, for example, various immunoassays such as Western blotting, ELISA, RIA, FIA and the like by using an anti-CHD7 antibody.

The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example Chin (Cell Stem Cell 5, 111-123 July 2, 2009) teaches that induced pluripotent stem cells and embryonic stem cells are distinguished by their gene expression patterns. Chin teaches that they investigated their expression patterns using the Affymetrix HG-U133plus 2 microarray platform (abstract, page 122, col 1). It is a property of this microarray platform that it contains probes for detecting the level of CHD7 mRNA (see OA Appendix). 
Pripuzova (Stem Cell Research 2015 14, 323-338) teaches they performed global qualitative proteome characterization of these cell lines with MALDI-TOF/TOF to expand the proteome coverage of hESC and hiPSCs. All three stem cell lines were analyzed at earlier and later passages (H9: P34 and P48, SB5-MP1: P22 and P28, iNC-01: P36 and P53). All proteins identified in two different passages of each analyzed stem cell line are shown in Supplementary Table 11-a (page 329, col 1-2). It is noted for the record that Table 11a contains CDH7.  
Yamanaka (US 2012/0171717 Pub 7/5/2012) teaches that "differentiation induction" is understood to include not only differentiation into particular organ cells and progenitor cells thereof, but also differentiation into cell populations including a wide variety of cell types such as endodermal cells, mesodermal cells and ectodermal cells. Organs targeted in the present invention include, but are not limited to, the skin, blood vessels, cornea, kidney, heart, liver, umbilical cord, intestine, nerves, lung, placenta, pancreas, brain, limb peripheries, retina and the like. Any method of differentiation induction obvious to those skilled in the art can be used; examples include the method of induction of differentiation into nerve stem cells described in JP-A-2002-291469, the method of induction of differentiation into pancreatic stem-like cells described in JP-A-2004-121165, and the method of induction of differentiation into hematopoietic cells described in JP-T-2003-505006. In addition, methods of induction of differentiation by formation of embryoid are exemplified by the method described in JP-T-2003-523766 and the like (para 0104). 
Further Koyanagi-Aoi (PNAS December 17, 2013 Vol 110 No 51 pages 20569-20574) teaches the combination of detecting gene expression in human pluripotent stem cells and then neural differentiation  (abstract, page 20569 col 1-2, page 20571 col 1-2).
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 101.   Applicants argue that they have amended claims 1 and 6 to recite a step for differentiating the selected human pluripotent stem cell into a given somatic cell and a step for expanding a human pluripotent stem cell in the selected test medium, respectively. They argue that each of the pending claims recites at least one practical application or step that more clearly represents patent-eligible subject matter.
This argument has been fully considered but is not persuasive. The examiner does not agree that the “differentiating” and “expanding” steps integrate the recited judicial exceptions into a practical application of the exception(s). The “differentiating/expanding” step is the equivalent of adding the words “apply it” to the judicial exception.   The “differentiating/expanding” step is a general instruction to do what the skilled artisan would do anyway (differentiate hPSC into somatic cells when predicted to be able to differentiate or expanding hPSC in medium that has been determined to be able to maintain hPSC so that they can differentiate.   Further the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Additionally the recited steps do not amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  Thus the rejection is maintained. 

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634